DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-5, 7-14 and 16-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a plurality of electrically conducting monomers, each of the plurality of electrically conducting monomers selected from the group consisting of: acetylene, pyrrole, thiophene, phenylenevinylene, paraphenylene and aniline; and a zwitterionic sulfonate chemically attached to each of the plurality of electrically conducting monomers, the zwitterionic sulfonate including an imidazolium group or an ammonium group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
	Claim 1 and 10 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 12 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between the species is withdrawn.  Claims 5 and 14, directed to a species generic to the allowable claim are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Konrad on 14 April 2021.

	The application has been amended as follows:
6. (Cancelled)

15. (Cancelled)

25. (New) The conductive polymer material according to claim 4, wherein the plurality of electrically conducting monomers and the zwitterionic sulfonate chemically attached to each of the electrically conducting monomers form a conductive polymer represented by the following formula:

    PNG
    media_image1.png
    196
    289
    media_image1.png
    Greyscale

where R is an alkyl group containing 1 to 5 carbon atoms, and n ranges from 1 to 5.

26. (New) The battery according to claim 12, wherein the plurality of electrically conducting monomers and the zwitterionic sulfonate chemically attached to each of the plurality of electrically conducting monomers form a conductive polymer represented by the following formula:

    PNG
    media_image1.png
    196
    289
    media_image1.png
    Greyscale

where R is an alkyl group containing 1 to 5 carbon atoms, and n ranges from 1 to 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723